The appellant was convicted on an affidavit charging him with failing to provide for his minor child. He has appealed assigning error on the overruling of his motion for a new trial. The specific errors relied upon are: The admission in evidence of *Page 251 
the marriage certificate of the appellant and the mother of the child; the refusal of the trial court to require the mother and child to submit to blood tests to determine its paternity; the refusal of the trial court to direct a verdict for the appellant at the close of the State's evidence; and the denial of a new trial on the ground of newly discovered evidence.
Neither the marriage certificate nor the motion to require blood tests is set out in the appellant's brief. We do not search the record for grounds to reverse. Shaddy v. Yount
1-3.  (1940), 217 Ind. 26, 25 N.E.2d 450. The request for a directed verdict was waived when the appellant offered evidence in his own behalf. Indiana Insurance Co. v. Handlon
(1940), 216 Ind. 442, 24 N.E.2d 1003. The affidavits offered in support of the claim of newly discovered evidence are not in the record, except as they appear in the motion for a new trial. This is not sufficient. Williams v. State (1901),157 Ind. 94, 60 N.E. 942.
The judgment is affirmed.
NOTE. — Reported in 47 N.E.2d 139.